Citation Nr: 0836801	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-17 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


ISSUES

Entitlement to service connection for malaria.

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1945 to 
December 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona. 


FINDINGS OF FACT

1.  The record contains no probative medical evidence of 
malaria during service and the veteran does not have a 
current diagnosis of malaria. 

2.  The record contains credible lay evidence of treatment 
for back pain during service, but there is no record of any 
arthritis to any degree within the year thereafter, and no 
competent medical evidence which suggests that a current back 
disorder was incurred during active military service. 


CONCLUSIONS OF LAW

1.  Malaria was not incurred during active military service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A chronic back disability was not incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  Some chronic diseases, such as 
arthritis, may be presumed to have been incurred in service, 
if they become manifest to a degree of ten percent or more 
within one year of the date of separation from service.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a),3.309(a).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Malaria

The veteran is seeking service connection for malaria.  
According to the veteran, he was diagnosed with malaria in 
1949; 3 years after his separation from service.  DD 214 
confirms military service in the Pacific Theater of 
Operations from October 1945 to October 1946.  

The record contains no evidence of any complaints, diagnosis, 
or treatment for malaria during service.  Service treatment 
records (STRs) include a discharge examination dated in 
November 1946 which stated that the veteran had "no history 
of malaria."  Post service treatment records include a 
hospital report dated in April 1949, which included a 
diagnosis of fevers of undetermined origin, and which 
includes the remarks:  "malaria was not found on repeated 
smears."  Thereafter, the record contains no objective 
evidence of any post-service malady until a private medical 
comprehension examination dated in May 1997; nearly 51 years 
after the veteran's separation from service.  Most 
significantly, the record contains no competent medical 
evidence of a current malaria disorder.

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability).  Here, the medical evidence does not show that 
the veteran has a current diagnosis of malaria.  It follows 
that if there is no current disorder there obviously is no 
current disability.  In the absence of competent medical 
evidence of a current disorder and of any competent evidence 
relating any claimed current disorder to an injury in 
service, service connection for a claimed diagnosis of 
malaria must be denied.  See Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996) and Degmetich, 104 F.3d 1328. 

The Board notes that the veteran has not been accorded a 
compensation and pension (C&P) examination.  However, the 
Board finds that the evidence, discussed above, which 
indicates that the veteran was not diagnosed with or treated 
for malaria during service and does not have a current 
diagnosis of malaria, warrants the conclusion that a remand 
for an examination and/or opinion is not necessary to decide 
the claim.  See 38 C.F.R. § 3.159 (c)(4) (2007).  As both lay 
and medical evidence militates against the claim, and in fact 
indicates that the veteran currently does not have malaria, 
the Board finds no basis for a VA examination to be 
obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination is required).

In accordance with 38 C.F.R. § 3.102, the Board has 
considered the doctrine of reasonable doubt, but for the 
reasons just expounded, finds it to be inapplicable since 
there is no medical evidence of a malaria disorder.  


III.  Back injury

The veteran also seeks service connection for a back 
condition.  He states that he hurt his back in the 
Philippines and that he now has arthritis.  In his 2004 claim 
he stated "in the Philippines I hurt my back I went to the 
hospital and they taped by back with tape [and] I wore the 
tape for months."  STRs lack any complaint, diagnosis, or 
treatment for back injury.  Even so, the Board notes that the 
veteran is competent to report as to his in-service 
experiences and symptomatology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  The Board further notes the detail in 
which the veteran described his treatment, and accordingly 
finds the veteran's claim of an injury during service to be 
credible.  Id.

Private medical records dating from May 1997 to February 2004 
include a May 1997 MRI for the lumbar spine.  The impression 
was as follows:

1) L4-5:  Mild to moderate bilateral 
degenerative foraminal narrowing with 
mild impingement on the exiting right L4 
nerve root.

2) Mild degenerative disk changes 
throughout the lumbar spine without focal 
disk herniation.  

In a follow up appointment the physician noted "degenerative 
disk disease at all levels," but continued to state that 
"the MRI really is not that impressive."  During the 
appointment the veteran reported that he has no sustained 
benefit from prior lumbar epidurals and that he finds sitting 
difficult and has discomfort in the iliolumbar location.

The veteran reported increasing low back pain during a 
November 2003 examination.  He stated that he had an injury 
to his back 50 years ago but the military lost the records of 
this event.  Radiology examination of the back yielded as 
follows:

LUMBAR SPINE, FIVE VIEWS:  The sagittal 
alignment is normal.  The lordotic curve 
is average.  The first sacral segment 
appears transitional with a narrowed 
interspace ankylosed anteriorly with 
ligamental calcification.  Otherwise, the 
vertebral bodies, neural arches, 
posterior joints, and intervertebral disc 
spaces appear preserved.

IMPRESSION:  There are some minor 
transitional changes of S-1, but a 
significant abnormality otherwise is not 
demonstrated.

While private treatment records confirm a current diagnosis 
of degenerative disk disease, there is no medical evidence 
linking the veteran's current back condition to military 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
38 C.F.R. § 3.303(a) (to establish service connection for a 
disability, symptoms during service, or within a reasonable 
time thereafter, must be identifiable as manifestations of a 
chronic disease or permanent effects of an injury).  In that 
regard, the Board notes that while the veteran is competent 
to testify as to his in-service experiences and symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu, 2 Vet. App. 492.  The 
Board also finds the 50 year lapse in time between the event 
during service and the earliest medical evidence of a back 
disorder to be highly probative evidence against the 
veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Further, it must be shown that the present disability 
is the same disease or injury, or the result of disease or 
injury incurred in or made worse by the veteran's military 
service.  Rabideau, 2 Vet. App. 141.  As the record lacks 
evidence of symptomatology for 50+ years after service, and 
contains no competent medical evidence of a link to service, 
service connection for a back disorder, to include claimed 
arthritis, must be denied on a direct and presumptive basis.

The Board notes that a VA examination was not obtained with 
respect to the claim.  However, the Board finds that the 
evidence, discussed above, which indicates that the veteran 
did not have a back disorder at separation, and did not 
complain of any back disorder until 50+ years after 
separation, as well as the absence of competent medical 
evidence of a possible nexus between service and the claimed 
disorder, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159 (c)(4) (2007).  Accordingly, 
the Board finds no basis for a VA examination to be obtained.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing 
circumstances when a VA examination is required).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R.  § 3.102.  38 C.F.R. §§ 3.303, 3.307, 3.309.

IV.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Notice which informs the veteran of how VA 
determines disability ratings and effective dates should also 
be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

A letter from the RO dated in June 2004 apprised the veteran 
of the information and evidence necessary to establish his 
claim for service connection for malaria and a back 
disability.  He was also advised of the evidence that VA 
would seek to provide and of the information and evidence 
that he was expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Although the veteran was not informed of how VA 
establishes disability ratings and effective dates in 
accordance with Dingess/Hartman, service connection is being 
denied and no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
veteran.  The Board thus finds that the veteran was provided 
adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A 
with regard to his claims for service connection.

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for malaria is denied.

Service connection for a back condition (claimed as hurt 
back) is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


